Citation Nr: 1812089	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-46 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army on active duty from September 1965 to September 1967.

The matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2008 rating decision by the Roanoke, Virginia regional office (RO).

This appeal was remanded in April 2014, March 2016, and June 2017 for additional development.  The appeal is now before the Board for further adjudication. 

In April 2014, the Board remanded this case so that private medical records could be sought and so the Veteran could undergo a VA examination.  In March 2016, the claim was remanded again to make an attempt to obtain private medical records.  Additionally, the Board found that the August 2014 VA examiner did not address all applicable diagnoses for the Veteran's skin disorder and a new examination was ordered.  In June 2017, this claim was remanded for a third time so that private medical records could be obtained.  VA examinations were provided in May 2016.  The private medical records were obtained in July 2017.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's skin condition was not manifested during his active service or for many years thereafter, and is not shown to be related to his active service, to include herbicide exposure.

CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as due to herbicide exposure, have not been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by an October 2007 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in August 2014 and May 2016.   Combined, the examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and a review of the claims file, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Presumptive service connection for a disease associated with exposure to certain herbicide agents may be granted if a Veteran can show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and, (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.

The list of diseases associated with exposure to certain herbicide agents includes the following skin disorders: chloracne or other acneform disease consistent with chloracne, and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  However, it does not include the Veteran's diagnosed skin disorders.  While herbicide exposure is conceded, presumptive service connection is not warranted because his diagnoses are not included in 38 C.F.R. § 3.309(e).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude the Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran seeks service connection for a skin disorder, to include as due to herbicide exposure.  He contends that his skin disorder was caused by exposure to Agent Orange and other herbicides during service.

In an August 2014 VA examination, the Veteran was diagnosed with eczema in 2006 and squamous cell carcinoma of the skin in 2005.  The examiner noted that the Veteran had "a small squamous cell carcinoma excised at the dorsum of his left hand circa 2006."  The examiner opined that the Veteran's skin disorder was less likely than not incurred in or caused by his active duty service, including herbicide exposure.  The examiner based his opinion on an interview and examination of the Veteran, a review of the medical records in the file, and a review of relevant medical references.  The examiner stated that the Veteran's skin conditions are not incurred during or caused by any injury or event during his military service.  Further, the Veteran's conditions are not documented to have occurred during service or within one year after service.  The examiner noted that there is inadequate or insufficient evidence to determine association with herbicide exposure during the Vietnam War to skin cancer of any type.  The examiner further stated the Veteran's diagnoses of eczema and history of squamous cell carcinoma are not chloracne, any other acneform disease consistent with chloracne, or porphyria cutanea tarda. 

In a May 2016 VA examination, the examiner acknowledged the Veteran's diagnosis of eczema and squamous cell carcinoma.  Additionally, the examiner diagnosed the Veteran with dermatoheliosis and verruca (wart).  The examiner opined that the Veteran's skin disorders were less likely than not incurred in or caused by his active duty service, including herbicide exposure.  The examiner stated that the aggregation of the Veteran's various skin conditions, diagnoses, and claims is most consistent with that of photogenic aging of the skin caused by the lifelong accumulation of sun exposure and are related to the normal aging processes of the skin.  The examiner could not find a reasonable nexus between the Veteran's dermatoheliosis-a syndrome caused by accumulative effects of sun exposure-and his active duty service.

Private treatment records demonstrate that the Veteran received documented treatment for skin conditions, including nummular and asteatotic eczema, senile purpura on forearms, dyshidrotic dermatitis, between 2008 and 2012.  The private treatment records do not attribute the Veteran's skin conditions to his active service or herbicide exposure during his service in Vietnam.

The Veteran contends that his skin conditions are a result of his duties during service in Vietnam and the harsh and wet terrain while conducting duties in areas with "high concentration of use of herbicide agents."  The Veteran asserts that he "emphatically disagrees with available scientific and medical evidence which denies there is a direct correlation between the claimed conditions at issues and herbicide exposure."  The Veteran contends that the medical evidence of record supports his claim.

The Veteran's statements regarding his observable symptoms are probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)  However, to the extent they assert a nexus between the Veteran's skin conditions and his active service, including exposure to herbicides, they are afforded less probative value, as the Veteran is not shown to possess the requisite medical expertise needed to determine whether his skin conditions are caused by exposure to herbicides in service or to other causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, his assertions have been considered by a competent medical professional and found to be not supportable.  

The Board affords the greatest probative value to the May 2016 VA examiner's opinion that the Veteran's skin disorder, to include as due to herbicide exposure, was less likely than not related to or caused by the Veteran's active duty service.  The VA examiner's opinion was based upon a thorough physical examination and review of the claims file, and importantly, it is supported by a thorough and reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  There is no reasonable doubt to be resolved and the claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


